Citation Nr: 0211308	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an L-
1 burst fracture, status-post fusion, currently evaluated as 
50 percent disabling.  

2.  Entitlement to a compensable evaluation for residuals of 
an ostectomy of the right heel.  

3.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
a thyroglossal duct cyst removal (claimed as an esophageal 
disorder).  

(The issues of entitlement to an increased rating for 
hypertension, entitlement to service connection for a urinary 
disability, and entitlement to a total disability rating 
based on individual unemployability (TDIU) will be the 
subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1994.  

This matter arises from July 1999 and April 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted an 
increased 50 percent evaluation for the veteran's residuals 
of an L-1 burst fracture, status-post fusion, and which 
denied the remaining benefits sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  As a 
preliminary matter, the Board observes that at his personal 
hearing conducted in June 2002, the veteran appears to have 
raised an issue with respect to entitlement to service 
connection for a transient ischemic attack (TPI) and 
aneurysm, claimed as secondary to his service-connected 
hypertension.  Such issue has not been addressed, and is 
therefore referred back to the RO for any necessary action.  

The Board is currently undertaking development with respect 
to the issues of entitlement to an evaluation in excess of 10 
percent for hypertension with a history of blackouts, with 
headaches and dizziness, entitlement to service connection 
for a urinary disorder (to include incontinence and 
impotence), claimed as secondary to a service-connected low 
back disability, and for entitlement to TDIU benefits.  The 
Board is taking such action pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and reviewing any response 
to the notice, the Board will prepare separate decisions 
addressing those issues.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to an 
evaluation in excess of 50 percent for residuals of an L-1 
burst fracture, status-post fusion; for entitlement to an 
evaluation in excess of 10 percent for a hiatal hernia; and 
for entitlement to compensable evaluations for residuals of a 
thyroglossal duct cyst removal (claimed as an esophageal 
disorder) and for residuals of an ostectomy of the right 
heel.  

2.  The veteran's residuals of an L-1 burst fracture, status-
post fusion, are objectively shown to be productive of 
symptomatology consistent with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, as well as a demonstrable deformity at 
L-1.  

3.  The veteran's residuals of an ostectomy of the right heel 
are not objectively shown to involve any functional 
impairment of the right foot.  

4.  The veteran's hiatal hernia is objectively shown to 
involve recurrent epigastric distress with dysphagia, but is 
not shown to involve pyrosis and regurgitation or substernal 
arm or shoulder pain, and is not objectively shown to be 
productive of a considerable impairment of health.  

5.  The veteran's residuals of a thyroglossal duct cyst 
removal (claimed as an esophageal disorder), are not 
objectively shown to involve any active symptomatology, to 
include any stricture of the esophagus.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 70 percent evaluation 
for residuals of an L-1 burst fracture, status-post fusion, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The criteria for assignment of a compensable evaluation 
for residuals of an ostectomy of the right heel have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for assignment of a disability evaluation in 
excess of 10 percent for a hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Code 7346 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

4.  The criteria for assignment of a compensable evaluation 
for residuals of a thyroglossal duct cyst removal have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7299-7203 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently maintains that his residuals of an L-1 
burst fracture, hiatal hernia, residuals of a thyroglossal 
duct cyst removal, and residuals of an ostectomy of the right 
heel are more severe than reflected by the ratings currently 
assigned for those disabilities.  Accordingly, the veteran 
seeks higher ratings.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
196-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claims 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately defined 
by the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

The VCAA eliminates the requirement that a claimant must 
submit evidence of a well-grounded claim, and provides that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim.  The VA is not required, however, to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim for 
VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  As part of 
the notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided by 
the claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  

In the present case, VA's redefined duty to assist with 
respect to the issues addressed here has been fulfilled.  The 
veteran has been provided adequate notice of the evidence 
needed to substantiate his claims for increased ratings.  In 
that regard, the Board concludes that the discussions 
contained in the initial rating decision, in the subsequent 
statement of the case and in a subsequent rating decision, as 
well as correspondence from the RO to the veteran dated in 
March 2001, setting forth his rights and responsibilities 
under the VCAA, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The letter of March 2001 
informed the veteran of the respective responsibilities of VA 
and the veteran in obtaining the evidence and information 
necessary to substantiate the claims.  The letter informed 
the veteran that VA would help him obtain medical records, 
employment records, and records from federal agencies.  It 
was further noted in the letter that the veteran needed to 
provide VA with sufficient information to enable VA to 
request such records for him.

With respect to assistance with evidentiary development, the 
RO has requested that all records identified by the veteran 
be obtained and associated with the claims file.  To that 
end, it appears that all available clinical treatment records 
have been obtained.  The Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
records of both private and VA medical treatment following 
service, reports of VA rating examinations addressing the 
specific issues on appeal, and transcripts of personal 
hearing testimony given before the undersigned Board member 
at the RO.  It appears that all reasonable attempts have been 
made to obtain the relevant records in this case.  

Moreover, in light of the findings offered by the VA rating 
examiners which address the claims discussed here, scheduling 
the veteran for yet another rating examination would result 
in unnecessary delay, and would not add anything of substance 
to the evidentiary record.  In addition, the Board notes that 
while the veteran has submitted additional clinical evidence 
which the RO has not had an opportunity to consider, by a 
statement dated in November 2001, he has waived consideration 
of such evidence by the agency of original jurisdiction and 
has directed that the Board consider that evidence.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the issues addressed here in 
this appeal, and concludes that all reasonable efforts have 
been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims for increased ratings.  

As a result of the development already undertaken with regard 
to the issues now under consideration, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, he has been informed of the what 
records VA would obtain for him, and he has been informed of 
his responsibility to provide information to enable VA to 
obtain evidence and information.  There is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating the claims.  For these reasons, further 
development is not needed to comply with the provisions of 
38 U.S.C.A. §§ 5103 or 5103A. 

II.  Increased Rating, Residuals of L-1 Burst Fracture with 
Status-Post Fusion

Historically, service connection for residuals of a low back 
injury characterized as residuals of a fracture at L-1 with 
lumbar strain was established by a March 1995 rating 
decision.  An initial 20 percent evaluation was assigned, 
effective from June 1, 1994.  In September 1998, the veteran 
submitted a claim for an increased rating, contending that 
the severity of his low back disability had increased.  The 
veteran's claim was initially denied by a July 1999 rating 
decision.  He filed a timely notice of disagreement, and by a 
rating decision of April 2000, an increased evaluation of 50 
percent was assigned, effective from January 20, 1998, the 
date on which the veteran's symptoms were shown to have 
increased in severity.  The veteran went on to appeal the 
RO's decision, contending that the severity of his service-
connected low back disorder precluded him from engaging in 
most normal daily activities, and that he should therefore be 
entitled to receive a disability evaluation in excess of 50 
percent.  This issue is now before the Board.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
the ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Private and clinical VA treatment records dating from 
approximately June 1994 through October 2001 show that the 
veteran was seen for complaints of pain in his lumbar spine 
in addition to numbness in his legs throughout that period.  
He was variously shown to have paraspinous muscle spasm, and 
in February 1996, underwent a spinal fusion which was found 
to result in a relative spinal stenosis at T12-L1 on the 
right.  As a general matter, the veteran was shown to have a 
compression deformity at L-1, lumbar radiculopathy, and a 
possibly herniated disc.  

In connection with the present claim, the veteran underwent a 
VA rating examination in May and June 1999.  The report of 
that examination shows that the veteran had sustained an 
injury to his back in service, and that he had remained in 
traction and a back brace for nine or ten months.  He 
reported having undergone a spinal fusion in December 1994, 
and that he experienced numbness in the right leg down into 
the right foot.  The veteran complained of experiencing sharp 
pain in his low back.  On examination, the veteran was shown 
to have a well-healed thoracotomy incision on the left side 
of his chest.  He had minimal pain on palpation on the lower 
lumbar spine, but motion in the low back was characterized as 
very limited.  The veteran had 40 degrees of forward flexion, 
and extension of 5 degrees.  Lateral bending was from 15 to 
20 degrees to the left, and 20 degrees to the right.  
Strength was characterized as being 4+/5 in both lower 
extremities.  X-rays of the lumbar spine showed significant 
degenerative joint disease and post fusion changes of T-12, 
L-1.  The remainder of the lumbar spine appeared normal.  The 
examiner referred to a previous MRI scan performed in 
September 1997 which disclosed evidence of postoperative 
stenotic changes at T12-L1.  No other frank herniation or 
disc herniation was seen.  The examiner concluded with a 
diagnosis of upper lumbar stenosis with intermittent right 
leg and bladder incontinence.  The examiner went on to state 
that the veteran had significant residuals related to his 
lumbar spine.  He offered that the veteran had evidence of 
stenotic changes by MRI scan.  

The veteran underwent an additional VA rating examination in 
November 1999 to evaluate the severity of his service-
connected low back disability.  The veteran reported 
experiencing sharp pain in his back three times per year of 
such severity that he had to lay down flat.  He also reported 
experiencing pain in his bilateral lower extremities which he 
claimed precluded him from obtaining employment.  In 
addition, the veteran complained of experiencing weekly sharp 
pain in his back and lower extremities which resulted in 
limited ambulation.  According to the veteran, if he were 
required to walk for five or six blocks, he would have to 
rest in bed to relieve his symptoms.  On examination, the 
veteran was observed to have a well-healed left thoracotomy 
scar.  His flexion was limited to 45 degrees, extension to 15 
degrees, and rotation to 30 degrees.  The veteran was shown 
to be able to stand on his heels and tiptoes, although the 
examiner stated that he was "extremely weak."  The veteran 
was shown to have some decreased motor function and strength 
in both lower extremities at 4/5.  Reflexes were diminished 
at the patellae and Achilles tendon at 1+.  The veteran's 
lower lumbar spine appeared to be with good preservation of 
the disc height.  The examiner concluded by stating that the 
veteran had an L-1 burst fracture, status-post anterior 
fusion with no hardware that could be appreciated.  The 
veteran continued to have some radicular symptoms which were 
exacerbated with activity.  The examiner stated that such 
limited the veteran's ambulation as well as the extended time 
he was able to sit down.  He went on to state that the 
veteran had sustained a significant injury to the lumbar 
spine and also had ligamentous and muscle injuries which were 
consistent with such findings.  

In June 2002, the veteran appeared before the undersigned 
Board member at the RO, and testified that his low back 
disability had severely altered his daily lifestyle, and that 
he experienced chronic pain some 24 hours per day.  He 
explained that he underwent treatment for his back problems 
on a regular basis, and that he had been issued a wheelchair 
in 1996 or 1997 due to back pain and weakness in his legs.  
The veteran was observed to use a wheelchair at his hearing.  
He testified that he experienced restricted motion in all 
areas, but did not address specific limitations of motion.  
The veteran went on to explain that he experienced pain and 
stiffness in performing all ranges of motion, but that 
stiffness was the predominant sensation.  In addition, he 
testified that he experienced weakness, shakiness, and sharp 
stabbing pains down his legs, on an intermittent basis.  
According to the veteran, his symptoms would be so severe 
that he had fallen to the floor on occasion.  He stated that 
his treating and examining physicians had advised him that 
his back problems were causing the symptomatology in his 
legs.  

Diagnostic Code 5285, which sets forth the rating criteria 
for residuals of vertebral fractures, contemplates a 100 
percent evaluation with cord involvement, when bedridden or 
requiring long leg braces.  Without cord involvement, but 
with abnormal mobility requiring a neck brace, a 60 percent 
evaluation is assigned.  In other cases, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).  

Competent, unrefuted evidence of a burst fracture at L-1 has 
been presented, and the evidence therefore supports 
assignment of a 10 percent evaluation for a demonstrable 
deformity of a vertebral body under Diagnostic Code 5285.  As 
there is no evidence of cord involvement due to the fracture, 
however, a higher rating under Diagnostic Code 5285 would not 
be warranted here.  Nevertheless, Diagnostic Code 5285 
provides that in cases in which there is no cord involvement 
with additional symptomatology due to such involvement, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Here, it is clear that the 
veteran experiences limitation of motion to a significant 
degree in his lumbar spine, and that he has experienced some 
degree of sciatic neuropathy.  To that end, the veteran is 
currently assigned a 40 percent evaluation for his service-
connected low back disability.  Without yet discussing the 
merits of the veteran's claim for an increased rating for 
lumbosacral strain or intervertebral disc syndrome, the Board 
finds that he is entitled to receive an additional 10 percent 
evaluation for the deformity of a vertebral body under 
Diagnostic Code 5285.  In that regard, the Board observes 
that under the terms of the regulation, such would not 
constitute "pyramiding" as set forth at 38 C.F.R. § 4.14 
(2001).  

With regard to the effects of the veteran's low back 
disability, the Board observes that several diagnostic codes 
are potentially applicable here.  First, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001) pertains to limitation of motion 
of the lumbar spine.  Under that diagnostic code, a 40 
percent disability rating is assigned for severe limitation 
of motion, and is the highest rating available for limitation 
of motion.  

Intervertebral disc syndrome is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Under that diagnostic code, a 40 percent evaluation is 
contemplated for severe, recurring attacks of intervertebral 
disc syndrome without relief.  A 60 percent evaluation, the 
highest rating available under that diagnostic code, is 
assigned where there is pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The Board notes here that as of the last rating decision of 
April, the veteran's low back disability was rated under a 
hyphenated Diagnostic Code 5285-5292.  In the assignment of 
Diagnostic Code numbers, hyphenated Diagnostic Codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  See 38 C.F.R. § 4.27 
(2001).  

In addition to the 10 percent evaluation assigned under 
Diagnostic Code 5285, the veteran has been evaluated as 
having severely impaired range of motion in his lumbar spine.  
Hence, he has been assigned a 40 percent evaluation under 
Diagnostic Code 5292.  While the veteran is assigned the 
maximum rating available under Diagnostic Code 5292, the 
Board must also consider whether he might be entitled to a 
higher rating under another potentially applicable diagnostic 
code.  

Here, the Board finds that with respect to Diagnostic Code 
5293, the veteran's objectively demonstrated symptoms warrant 
assignment of a 60 percent evaluation.  He clearly has been 
shown to experience severe, chronic pain with little or no 
intermittent relief.  While the VA rating examinations do not 
appear to go into a great deal of detail regarding the 
veteran's symptoms, the clinical treatment records disclose 
that the veteran does experience symptomatology consistent 
with sciatic neuropathy radiating from his back, complaints 
of muscle spasm, and absent ankle jerk.  The Board finds that 
while the objective medical evidence is unclear as to when or 
if the veteran was actually issued a wheelchair, nevertheless 
after resolving all reasonable doubt in his favor, the Board 
finds that the veteran's symptomatology is most consistent 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm.  

There is no question here that the veteran has consistently 
complained of experiencing chronic severe pain in his low 
back associated with his service connected disability.  The 
Board finds, therefore, that in consideration of such 
complaints of pain and weakness in his back and lower 
extremities, assignment of a 60 percent evaluation under the 
provisions of Diagnostic Code 5293 is warranted, given the 
degree functional impairment resulting therefrom.  See 
generally 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

With respect to lumbosacral strain, such disability is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  Under those criteria, the 
highest rating available, 40 percent, is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces or some of the above with 
abnormal mobility on forced motion.  Id.  Here, the Board 
finds that the severity of the veteran's low back disorder 
clearly meets the criteria for assignment of a 40 percent 
evaluation under Diagnostic Code 5295.  Given, however, that 
the Board has determined that the severity of the veteran's 
low back disorder warrants assignment of a 60 percent 
evaluation under Diagnostic Code 5293, further consideration 
of the veteran's disability in terms of Diagnostic Code 5295 
is not necessary.  Further, as the two diagnostic codes 
contemplate essentially the same symptomatology and the same 
disability, adding the two would constitute pyramiding, and 
would hence be prohibited.  See 38 C.F.R. § 4.14.

The Board is also not precluded from consideration of other 
potentially applicable rating criteria which might afford the 
veteran assignment of a higher evaluation.  See generally 
38 C.F.R. § 4.20 (2001).  In that regard, the Board notes 
that arthritis has been shown by the medical evidence to be a 
component of the veteran's service-connected disability.  
Traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Here, however, the veteran's 
arthritis has been taken into consideration in the decision 
to assign a higher 60 percent evaluation under Diagnostic 
Code 5293, and adding an additional 10 percent under either 
Diagnostic Code 5003 or 5010 would also constitute 
pyramiding.  See 38 C.F.R. § 4.14.  

In summary, the Board finds that the veteran is entitled to 
receive a 10 percent evaluation under Diagnostic Code 5285, 
because by definition, his service connected burst fracture 
constitutes a deformity of a vertebral body.  Such has been 
found on recent examinations.  In addition, the Board 
concludes that the veteran's symptomatology is consistent 
with the criteria for assignment of a 60 percent evaluation 
for intervertebral disc syndrome under Diagnostic Code 5293, 
and that the objective medical evidence supports such 
assignment.  To that extent, then, the veteran's claim for an 
increased rating is granted.  

III.  Increased Rating, Residuals of an Ostectomy of the 
Right Heel

Historically, service connection for residuals of an 
ostectomy of the right heel was established by a March 1995 
rating decision, and an initial noncompensable evaluation was 
assigned, effective from June 1, 1994.  In September 1998, 
the veteran submitted a claim for an increased rating, 
contending that his symptomatology had increased in severity, 
and that he should therefore be entitled to a compensable 
evaluation.  His claim for an increased rating was denied by 
a July 1999 rating decision, and this appeal followed.  

The above-discussed clinical treatment records disclose that 
the veteran was seen for complaints of mild pain in his right 
foot in July 1998.  At that time, he was not found to have 
pain on palpation, and was shown to have good range of motion 
in his right ankle.  His relevant diagnoses included mild 
tendonitis.  The clinical treatment records fail to disclose 
that the veteran received or sought treatment for right heel 
or right foot pain.  

The veteran underwent a VA rating examination in May 1999.  
The report of that examination discloses that the veteran had 
undergone a resection of a calcaneal spur from the posterior 
border of his heel.  The veteran stated that following his 
surgery he had done remarkably well, although he claimed that 
two months previously, he began experiencing increased pain 
over the right posterior heel, primarily on ambulation.  The 
veteran stated that he experienced some occasional swelling 
in that area also, but that he had not sought any medical 
attention since his claimed problems recurred.  On 
examination the veteran was show to have a well-healed 
incision over the posteromedial aspect of the calcaneus.  
There was no swelling over that area, and there was no 
tenderness on palpation.  The veteran was shown to have what 
was characterized as excellent subtalar motion, and the 
examination of the heel was otherwise normal.  X-rays of the 
right heel disclosed residuals of a previous resection of the 
calcaneal tuberosity.  Otherwise, joints of the foot and 
hindfoot appeared normal.  The examiner concluded with a 
diagnosis of residuals of a right calcaneal tuberosity 
excision with recent onset of recurrent heel pain.  

At his personal hearing in June 2002, the veteran testified 
that he experienced problems with the arch of his right foot 
with numbness in that area, more so than in the heel.  He 
stated that cushioned insoles in his shoes alleviated the 
claimed heel pain.  The veteran stated in substance that his 
heel problems were under control.  

The Rating Schedule does not contemplate rating disabilities 
involving the heel, per se.  The veteran's right heel 
disability has been rated by analogy as "other foot 
injuries" under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).  Under that diagnostic code, a 
10 percent evaluation is contemplated for moderate foot 
injuries, and a 20 percent evaluation is assigned for 
moderately severe foot injuries.  Assignment of a 30 percent 
evaluation, the highest rating available under Diagnostic 
Code 5284, is warranted where there are severe foot injuries.  
In addition, Diagnostic Code 5284 provides that where the 
injury involves actual loss of use of the foot, assignment of 
a 40 percent evaluation is appropriate.  Id.  

After applying the objective medical evidence to the 
applicable rating criteria, the Board must conclude that the 
preponderance of the evidence is against assignment of a 
compensable evaluation for the veteran's residuals of an 
ostectomy of the right heel.  As noted, he was shown to have 
been seen on one occasion in July 1998 for complaints of mild 
right foot pain.  While the veteran complained of 
experiencing pain in his right foot, particularly on walking, 
during his May 1999 VA rating examination, such was not 
objectively demonstrated.  Moreover, the Board observes that 
the veteran has consistently been shown to have full, 
unimpaired range of motion in his right foot.  To the extent 
that he may have complaints of pain, such has not been shown 
to have resulted in any functional impairment or weakness 
involving his right foot.  Accordingly, the Board finds that 
the veteran is not entitled to assignment of a compensable 
evaluation under the provisions of Diagnostic Code 5284.  

The Board has also considered whether the provisions for 
tender and painful scars set forth at 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Under that diagnostic code, a 
10 percent evaluation is contemplated for tender and painful 
scars on objective demonstration.  Here, however, the 
veteran's residual scar was shown to have been well healed, 
and was consistently found not to be tender on palpation.  In 
short, no objective manifestations of pain were elicited on 
examination.  Further, the Board notes that at his personal 
hearing, the veteran testified that his primary difficulties 
involving his right foot included numbness and pain in the 
area of the arch, but not the heel.  Service connection is 
not currently in effect for any problems involving the arch 
of the veteran's right foot, and no such problems have been 
shown on objective examination.  Accordingly, the Board must 
conclude that the severity of the veteran's right heel 
disability does not warrant assignment of a compensable 
evaluation.  Therefore, his appeal with respect to that issue 
must be denied.  

IV.  Increased Rating, Hiatal Hernia

Historically, service connection for a hiatal hernia was 
established by a March 1995 rating decision, and an initial 
10 percent evaluation was assigned, effective from June 1, 
1994.  In September 1998, he filed a claim for an increased 
rating, contending in substance that his symptoms had 
increased in severity.  The veteran's claim was denied by a 
July 1999 rating decision, and this appeal followed.  

Clinical treatment records dating from approximately June 
1994 through October 2001 disclose that the veteran was 
diagnosed with Barrett's esophagus pursuant to an 
esophagoscopy performed in December 1996, and was generally 
noted to have undergone a surgical repair of Barrett's 
esophagus while in service.  He was also noted to experience 
dysphagia.  In September 1997, his disability was 
characterized in the clinical treatment records as an "ulcer 
of the esophagus."  Further, the veteran was noted to 
experience gastro-esophageal reflux disease (GERD), but he 
had not reported experiencing regurgitation.  

The report of the May 1999 VA rating examination discloses 
that the veteran was noted to have a hiatal hernia with GERD, 
status-post a Nissen fundoplication by laparoscopy during his 
active duty.  The veteran was also noted to have undergone a 
dynamic video esophogram in November 1997 which showed normal 
results.  In addition, a barium swallow conducted in 
September 1994 showed normal results.  The veteran reported 
that he continued to experience dysphagia and problems 
swallowing.  He also referred to intermittent odynophagia.  
According to the veteran, heartburn and reflux had been 
present for the past 10 or 15 years, and could recur at any 
time.  The veteran denied experiencing any regurgitation, but 
indicated that he experienced a "sour taste" in his mouth.  
In addition, he denied experiencing nausea or vomiting.  On 
examination, the veteran was shown to have right upper 
quadrant epigastric and umbilical surgical scars from the 
laparoscopic Nissen fundoplication.  His abdomen was soft and 
depressible.  Peristalsis was present.  There were no masses 
or tenderness.  The veteran had a surgical scar at the mid-
portion of his neck where a thyroglossal duct was removed.  
Such was not found to be tender and was not fixed to the 
tissues.  The veteran's blood count was within normal limits.  
The examiner concluded with a diagnosis of hiatal hernia with 
GERD, status-post laparoscopic Nissen fundoplication.  

The veteran underwent an additional VA rating examination in 
October 1999.  The results of that examination in addition to 
the veteran's subjective complaints were consistent with that 
reported in the previous examination of May 1999.  The 
veteran again denied experiencing any nausea, regurgitation, 
or vomiting, although he did report that his heartburn and 
GERD had become worse over the years.  The examiner concluded 
with a diagnosis of hiatal hernia with GERD, status-post 
Nissen fundoplication.  

At his personal hearing of June 2002, the veteran testified 
that since service, he had been prescribed antacids, and that 
the severity of his symptoms would fluctuate.  The veteran 
stated that he experienced difficulty swallowing, and that he 
sometimes experienced difficulty breathing.  He explained 
that he had been diagnosed with Barrett's Esophagus, and he 
claimed to experience symptoms similar to a heart attack.  
According to the veteran, such symptoms included chest pains, 
sporadic heartbeat, and hypertension.  

The veteran's hiatal hernia is evaluated under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  Under 
those criteria a 10 percent evaluation is contemplated a 
hiatal hernia having two or more of the symptoms for the 30 
percent evaluation, of less severity.  Assignment of a 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation, the highest rating available under the 
provisions of Diagnostic Code 7346, is contemplated for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation for the veteran's 
hiatal hernia is appropriate, and that the preponderance of 
the evidence is against assignment of an evaluation in excess 
of 10 percent.  Here, the veteran has objectively been shown 
to have dysphagia and recurrent epigastric distress in the 
form of GERD.  He has not, however, been shown to have 
pyrosis, vomiting or regurgitation, and has not been shown to 
experience substernal arm or shoulder pain in connection with 
his hiatal hernia.  Clearly, applying the veteran's 
objectively manifested symptoms to the relevant schedular 
rating criteria, his symptomatology is consistent with the 
criteria for a 10 percent evaluation.  

In reaching this determination, the Board recognizes that the 
veteran has been diagnosed with Barrett's Esophagus, and 
recognizes that he has complained of experiencing a variety 
of symptoms including epigastric distress, chest pain, 
sporadic heartbeat and hypertension.  The Board however, 
notes that to the extent that such symptoms or complaints are 
contemplated by the rating criteria, such have been taken 
into consideration in evaluating the veteran's claim in terms 
of the schedular criteria.  While the veteran has complained 
of experiencing sporadic heart beat, chest pain, and 
hypertension, the Board observes that service connection is 
in effect for hypertension, and such issue is currently 
undergoing additional development, and will be the subject of 
a later decision.  Even if such symptoms were objectively 
shown, chest pain and sporadic heart beat are not part of the 
schedular rating criteria for hiatal hernia under Diagnostic 
Code 7346, and there is no provision in the rating schedule 
for consideration of such complaints in connection with a 
hiatal hernia.  Further, the Board finds that the objective 
medical evidence fails to disclose that the veteran suffers 
from a considerable impairment of his health as a result of 
his hiatal hernia.  In short, the Board finds that the 
currently assigned 10 percent evaluation adequately 
contemplates the symptomatology shown.  Accordingly, the 
veteran's claim for an evaluation in excess of 10 percent for 
his hiatal hernia must be denied.  

V.  Increased Rating, Residuals of a Thyroglossal Duct Cyst 
Removal
(Claimed as an Esophageal Disorder)

Service connection for residuals of a thyroglossal duct cyst 
removal was established by a March 1995 rating decision, and 
an initial noncompensable evaluation was assigned, effective 
from June 1, 1994.  In September 1998, the veteran submitted 
a claim for an increased rating, which was denied by a rating 
decision of July 1999.  This appeal followed.  

The veteran has characterized his service-connected 
disability as an esophageal disorder, although it is 
difficult to distinguish from his service-connected hiatal 
hernia.  The relevant medical evidence dating from June 1994 
through October 2001 fails to distinguish such symptomatology 
as pertaining to the residuals of a thyroglossal duct cyst 
removal and the veteran's hiatal hernia.  Such reported 
clinical findings and reported symptomatology have been 
addressed in some detail in connection with the discussion of 
the veteran's claim for an increased rating for his hiatal 
hernia above.  

The reports of the May and October 1999 VA rating 
examinations essentially show that the veteran complained of 
experiencing difficulty swallowing, and he was shown to have 
a residual surgical scar at the mid portion of the neck where 
the thyroglossal cyst was removed.  As discussed above, such 
scar was non-tender, and was not fixed to the surrounding 
tissues.  The veteran's dysphasia or difficulty swallowing 
was considered in the context of the hiatal hernia. 

In any event, the veteran's residuals of a thyroglossal duct 
cyst removal are rated by analogy under the criteria found at 
38 C.F.R. § 4.114, Diagnostic Code 7299-7203 (2001).  Under 
those criteria, moderate stricture of the esophagus warrants 
assignment of a 30 percent evaluation, and severe stricture 
of the esophagus, in which only liquids can be swallowed 
warrants assignment of a 50 percent evaluation.  An 80 
percent evaluation, the highest rating available under 
Diagnostic Code 7203, is contemplated for stricture of the 
esophagus where only liquids can be permitted to pass, and 
where there is a marked impairment of health.  Spasm of the 
esophagus, and acquired diverticulum of the esophagus are 
evaluated under Diagnostic Codes 7204 and 7205, respectively, 
and use the same criteria as that set forth under Diagnostic 
Code 7203.  

Here, while the veteran experiences some dysphagia, such has 
not been found to be of moderate severity.  The veteran has 
testified to eating food as varied as steak and oatmeal, 
although he has indicated that he chews his food thoroughly.  
Peristalsis was shown on examination, and in any event, the 
Board observes that the symptoms involved with stricture of 
the esophagus are contemplated in the rating criteria for 
evaluating the veteran's hiatal hernia.  Without considering 
whether evaluating the disabilities involving the residuals 
of a thyroglossal cyst removal and the hiatal hernia 
separately constitute pyramiding as described at 38 C.F.R. 
§ 4.14, the Board finds that the veteran's symptomatology 
involving the thyroglossal cyst removal does not warrant 
assignment of a compensable evaluation under Diagnostic Code 
7203.  While he may be shown to experience some dysphagia the 
Board finds that the veteran's objectively manifested 
symptomatology is not shown to be of the degree of severity 
that he has indicated.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for residuals of a thyroglossal 
cyst removal.  His appeal with respect to that issue is 
therefore denied.  

VI.  Conclusion

With respect to the issues involving entitlement to increased 
ratings for residuals of an ostectomy of the right heel, a 
hiatal hernia, and residuals of a thyroglossal cyst removal, 
the Board has concluded that the preponderance of the 
evidence is against such claims.  In reaching these 
determinations, the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against those claims, however, the doctrine is not for 
application, and those appeals must therefore be denied.  

In addition, the Board observes that the veteran has filed a 
claim for entitlement to receive TDIU benefits.  Such claim 
is currently undergoing additional development, and will be 
the subject of a later decision.  While the Board would 
ordinarily consider the veteran's claims for increased 
ratings on an extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001), such consideration will be 
deferred pending the outcome of the additional development 
currently underway in connection with the veteran's TDIU 
claim.  



ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 70 percent 
evaluation for residuals of an L-1 burst fracture, status-
post fusion, is granted.  

Entitlement to a compensable evaluation for residuals of an 
ostectomy of the right heel is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
hiatal hernia is denied.  

Entitlement to a compensable evaluation for residuals of a 
thyroglossal duct cyst removal (claimed as an esophageal 
disorder) is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

